Citation Nr: 1755646	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent prior to February 24, 2009 and in excess of 20 percent from February 24, 2009 for a left knee disability, to include a left knee meniscal tear. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for a skin disorder, to include scars.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 2005 to August 2005, and active duty from June 2006 to September 2006 and from October 2006 to August 2007.  He also has additional Air Force Reserve and Air National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the claims on appeal for additional development in April 2014 and referred claims for an increased rating for service-connected tinnitus, a claim for specially adapted housing, and a claim for a temporary total disability rating to the RO for appropriate action.  However, the RO has not yet addressed the Veteran's claim for a temporary total disability rating.  Thus, such issue is again referred to the RO for appropriate action.

The decision below addresses the issue of entitlement to a service connection for an acquired psychiatric disorder.  The remaining issues are addressed in the remand section following the decision. 


FINDING OF FACT

The Veteran has PTSD as a result of in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107, 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

In a November 2009 statement, the Veteran reported being exposed to gunfire for approximately 10 to 15 minutes during service in July 2007.  In addition, the Veteran submitted a National Guard webpage in February 2011 which describes National Guard Soldiers and Airmen serving along the California-Mexico border to support U.S. Border Patrol in Operation Jump Start.  Then, during a psychiatric evaluation in July 2014, the Veteran told the examiner that he was exposed to gunfire from drug cartel members while patrolling the California-Mexico border in 2006 and 2007.  He also stated that he found dead bodies along the border during this time and that a friend of his was killed by a drug cartel member.  Then, in November 2016, the Veteran submitted photographs of himself serving on border patrol along the United States-Mexico border and a statement in which he reported that he told a military physician that he could not continue serving for medical reasons.  He further reported that he was going to go before a medical board, but was instead approved for early separation.  

The Board notes that, unfortunately, many of the Veteran's service treatment records (STRs) have not been located, and the Veteran was informed of their unavailability in May 2017.  This correspondence further informed the Veteran of other evidence he could submit in lieu of the missing records; however the Veteran did not submit these records.  When a veteran's STRs are unavailable, it has been held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, the file contains service personnel records (SPRs) and STRs associated with the record in November 2007 which show that the Veteran served in Operation Jump Start from October 2006 to March 2007.  In a post-deployment assessment in March 2007, the Veteran was listed as serving in "Security Forces" and reported that his health was "excellent."  He also reported that he did not seek mental health counseling or care during this deployment and did not intend to do so.  In addition, SPRs associated with the file in March 2008 show that the Veteran was awarded the Global War on Terrorism Service Medal.  Furthermore, VA treatment records for the Veteran associated with the file in October 2012 contain a positive "PTSD screen" in December 2011.

Pursuant to the Board's April 2014 remand, the Veteran was afforded an examination in regard to this claim in July 2014.  As noted above, during this examination he reported experiencing incoming gunfire, finding dead bodies, and a friend being killed while serving along the California-Mexico border.  The Veteran reported that after he returned home from serving on border patrol he began isolating himself from others and experiencing hypervigilance.  The examiner found that the Veteran had directly experienced traumatic events during service and diagnosed him with PTSD.  The examiner concluded that the Veteran's PTSD was caused by fear of hostile military or terrorist activity.  However, the examiner did not diagnose the Veteran with an adjustment disorder.

Thereafter, in March 2017, the Joint Services Records Research Center (JSRRC) concluded that the Veteran's reported PTSD stressors could not be verified.

While the Veteran is not currently diagnosed with an adjustment disorder, the Board finds that the evidence of record is sufficient to warrant a grant of service connection for PTSD.  In this regard, the only psychiatric examination of record contains a diagnosis of PTSD.  In addition, while the JSRRC found that the Veteran's reported stressors could not be verified, the examiner attributed his PTSD to fear of hostile military or terrorist activity.  Therefore, the Veteran's competent and credible reports are sufficient to establish the occurrence of such stressors in the absence of clear and convincing evidence to the contrary and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  In this case, the Veteran reports being exposed the equivalent of terrorist activity in the form of gunfire from drug cartel members while serving in a border patrol capacity.  The Veteran submitted evidence showing that he served in a border patrol capacity and his SPRs and STRs confirm such service.  In addition, the examiner found the Veteran's account of his reported stressors to be credible and there is not clear and convincing evidence contradicting such reports.  Furthermore, there is no evidence suggesting that his reported stressors are inconsistent with his confirmed border patrol service.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  See also Sanchez-Navarro v. McDonald, 774 F.3d 1380, 1384 (Fed. Cir. 2014).

Therefore, in light of the evidence of establishing in-service stressors, as well as the medical evidence providing a current diagnosis of PTSD linked to the Veteran's in-service stressors, the Board concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran claims that he should have a higher initial evaluation for his service connected left knee disability.  The Veteran was afforded examinations in regard to such claim in November 2007 and June 2013.  Thereafter, pursuant to the Board's April 2014 remand, the Veteran was examined in regard to his left knee again in October 2016.  However, before this claim may be adjudicated, VA must obtain more detailed range of motion findings and findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

In regard to the Veteran's skin disorder claim, a March 2007 STR reflects that he was prescribed Lamisil to treat dermatomycosis tinea versicolor.  In addition, private treatment records associated with the file in February 2015 contain an August 2011 diagnosis of tenia versicolor "chronically."  However, the Veteran has not yet been afforded an examination in regard to this claim.  Therefore, the Veteran should be provided a VA examination in order to obtain an opinion as to the nature and etiology of any diagnosed skin disorders.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the Veteran's low back disorder claim, the Board notes that he does not have a current diagnosis of a low back disorder.  The April 2014 remand directed the RO to associate the Veteran's VA vocational rehabilitation file with the claims file.  In November 2015, the cover folder and one document from the vocational rehabilitation file were scanned into the electronic file.  The document implied that there were additional records.  Therefore, obtaining the complete vocational rehabilitation file should be accomplished on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In regard to the Veteran's claim for TDIU, it is intertwined with the other claims on appeal, and, thus, the Board will also remand such claim.  

Finally, while on remand updated VA treatment records should be associated with the file.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all records of the Veteran's VA vocational rehabilitation file.  

2.  Obtain complete VA treatment records from August 2015.

3.  After completing the records development indicated above, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected left knee disability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's left knee symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of such disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's left knee should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

4.  After completing the records development indicated above, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of all skin disorders and related scars experienced by the Veteran since August 2009.  The entire claims file should be reviewed by the examiner.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified condition had onset during, or is otherwise related to, service.  

A detailed rationale for opinions offered should be provided.

5.  Finally, readjudicate the claims remaining on appeal.  If all benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


